Citation Nr: 0621281	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service from November 1948 to April 
1951.  He died in October 1998.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
dated in December 1998 and April 2000, which denied the above 
claims.


FINDINGS OF FACT

1. The veteran died in October 1998; and the time of his 
death, the veteran was in receipt of disability compensation 
under 38 U.S.C.A. § 1151 for avascular necrosis of the left 
hip, which was found to be the unintended consequences of 
radiation therapy by VA for treatment of nonservice-connected 
lymphoma. 

2. The immediate cause of the veteran's death was 
myelodysplastic syndrome with anemia and thrombocytopenia due 
to or as a consequence of radiation therapy for lymphoma; 
another significant condition contributing to the cause of 
death was squamous cell carcinoma of the skin of the right 
groin.
 
3. Myelodysplastic syndrome with anemia and thrombocytopenia 
and skin cancer did not have onset during active service and 
were not the result of disease or injury incurred in service, 
and skin cancer did it become manifest to a compensable 
degree within the applicable presumptive period, and the 
fatal diseases were unrelated to avascular necrosis. 

4. The myelodysplastic syndrome with anemia and 
thrombocytopenia was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment in connection with radiation therapy in 
1986, and myelodysplastic syndrome was reasonably foreseeable 
in connection with radiation therapy.


CONCLUSIONS OF LAW

1. A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

2. The criteria for compensation benefits for the veteran's 
death as a result of VA medical treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.




Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2002, October 2003, and May 2005.  The 
notices included the type of evidence needed to substantiate 
the claim for the cause of death and the claim under 
38 U.S.C.A. § 1151, namely, evidence that the cause of death 
was due to an injury or disease of service origin or a 
service-connected disability caused or contributed to the 
cause of the veteran's death; or that the cause of the 
veteran's death was due to fault on the part of VA or that 
the veteran's death was not reasonable foreseeable as a 
result of VA medical treatment.  The appellant was informed 
that VA would obtain service records, VA records and records 
of other Federal agencies and that she could submit private 
medical records or with her authorization VA would obtain any 
such records on her behalf.  She was asked to submit 
evidence, which would include that in her possession, in 
support of her claims.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, the matter of 
compensation is moot.  Any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the appellant's claim.

As the VCAA notices came after the initial adjudication, the 
timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured without prejudice to the 
appellant because she had a meaningful opportunity to 
participate effectively in the processing of the claims as 
she had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing.  The claims 
were then readjudicated following the notices as evidenced by 
the supplemental statement of the case in May 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA records and as 
obtained a VA medical opinion.  No further assistance to the 
appellant is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1). 

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection may be established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 



Under 38 U.S.C.A. § 1151, compensation is payable for a 
qualifying death of a veteran, if death was caused by medical 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA or the event was not reasonably foreseeable. 

The veteran died in October 1998.  At the time of his death, 
he was in receipt of disability compensation under 
38 U.S.C.A. § 1151 for avascular necrosis of the left hip, 
which was found to be the unintended consequences of 
radiation therapy by VA for treatment of nonservice-connected 
lymphoma.  

According the death certificate, the immediate cause of death 
was myelodysplastic syndrome with anemia and 
thrombocytopenia, which was due to radiation therapy for 
lymphoma.  Another significant condition contributing to 
death was squamous cell carcinoma of the skin of the right 
groin.

The service medical records contain no complaint, finding, or 
history of myelodysplastic syndrome with anemia and 
thrombocytopenia or of skin cancer.  And neither the 
myelodysplastic syndrome nor skin cancer was manifested 
within one year from separation from service.  

In December 1998, a VA physician stated that according to the 
death certificate the veteran's death was due to 
myelodysplastic syndrome with anemia and thrombocytopenia, as 
a result of radiation therapy for lymphoma.  The examiner, 
citing a medical textbook, Harrison's Principles of Internal 
Medicine, 12th Edition, pages 1570 and 1991, explained that 
myelodysplastic syndrome can develop secondary to 
chemotherapy with radiation and that the late sequelae of 
cancer or myelodysplasia after chemotherapy with radiation 
was a known risk of antineoplastic agents.  The VA examiner 
then expressed the opinion that the appearance of the 
myelodysplasia was not due to faulty VA care or treatment of 
the veteran's lymphoma.

In November 2000, the appellant testified that the veteran 
had received an excessive amount of radiation therapy by VA, 
resulting in deterioration of the left hip joint and 
debility.

In March 2001, F.A.M., MD, reported that myelodysplasia or 
myelodysplastic syndrome was the most common hematologic 
malignancy arising in the elderly and that the cause of the 
malignancy was difficult to substantiate, but that 
environmental factors, extraneous toxins, chemotherapy, and 
ionizing radiation had been postulated as risk factors or 
inciting factors in the development of the myelodysplastic 
syndrome.  The physician concluded that the veteran did have 
regional field irradiation to the left groin and pelvic 
region for a diagnosis of malignant lymphoma and that the 
treatment may have been a factor in his subsequent 
development of myelodysplastic syndrome.

In August 2004, the appellant submitted a treatise from the 
Memorial Sloan-Kettering Cancer Center, which set forth risk 
factors for myelodysplastic syndrome to include 
chemotherapeutic drugs with radiation therapy, which 
heightened the risk, as did exposure to high levels of 
radiation over long periods.

In January 2005, the RO obtained a medical opinion from a VA 
radiation oncologist. According the radiation oncologist, the 
veteran had been treated with 42 Gy external beam radiation 
to the pelvis and groin in 1986 for a localized lymphoma and 
the amount of radiation and the scope of the area covered 
were appropriate.  The examiner expressed the opinion that 
the radiation given to the veteran was appropriate in dose 
and scope for his lymphoma by standards at that time and 
currently.

In November 2005, the RO attempted to obtain a copy of the 
signed consent form for radiation therapy by VA in 1986, but 
was unsuccessful and concluded that the record was 
unavailable.

Analysis 
Cause of Death

There is no factual basis or contention of the appellant that 
the veteran's fatal disease processes were incurred during 
the veteran's period of service or were manifested within the 
one-year presumptive period following separation from service 
as chronic diseases. 

Rather the appellant argues that the veteran's service-
connected avascular necrosis, resulting from radiation 
therapy, contributed to the fatal myelodysplastic syndrome. 
However, there is no medical evidence that establishes that 
the service-connected avascular necrosis caused or 
contributed to the myelodysplastic syndrome.  

The weight of the evidence does establish that the 
myelodysplastic syndrome was likely due to radiation therapy 
for a lymphoma, a nonservice-connected disability.  And the 
avascular necrosis was an unintended result of the radiation 
therapy.  And there is no competent medical evidence that 
establishes a nexus between the veteran's death and avascular 
necrosis.

As for the probative weight of the appellant's statements and 
testimony, where as here, the determinative issue involves 
medical causation, competent medical evidence of nexus or 
relationship between the fatal disease process and the 
service-connected avascluar necrosis is required to support 
the claim.  The appellant as a layperson is not competent to 
offer an opinion on medical causation and consequently her 
statements and testimony to the extent that she associates 
the fatal disease process to the service-connected avascular 
necrosis does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the Board must 
reject the statements and testimony as favorable evidence. 

For the reasons stated above, the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1151

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because of radiation therapy by VA.  

On the question of whether the radiation therapy for the 
nonservice-connected lymphoma was the result of fault on the 
part of VA, in the opinion of a VA radiation oncologist, the 
radiation therapy by VA was appropriate in dose and scope for 
lymphoma by standards at that time and currently.  This 
evidence is uncontroverted.  As the Board may consider only 
independent medical evidence to support its findings and in 
the absence of evidence of fault on the part of VA in 
furnishing the radiation therapy, there is no factual basis 
to support the claim under 38 U.S.C.A. § 1151 on the basis of 
fault on the part of VA. 

On the question of whether the radiation therapy for the 
nonservice-connected lymphoma, resulting in myelodysplastic 
syndrome, was not reasonably foreseeable, the medical 
evidence opposes rather than supports the claim as the 
evidence both VA and private is consistent in the recognition 
that radiation therapy was a risk factor in the development 
of the myelodysplastic syndrome.  Stated differently, the 
development of myelodysplastic syndrome due to radiation 
therapy was an event reasonable foreseeable. 

For this reason, there is no factual basis to support the 
claim under 38 U.S.C.A. § 1151 on the basis of an event not 
reasonably foreseeable. 

As the preponderance of the evidence is against the claim for 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 as a result of VA medical treatment is 
denied.




____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


